Drennen, J., concurring: I agree with the result reached in the majority opinion because it is mandated by the rule established by Jack E. Golsen, 54 T.C. 742 (1970), affd. 445 F.2d 985 (10th Cir. 1971), cert. denied 404 U.S. 940 (1971), and the conclusion reached by the Sixth Circuit in H. Wetter Manufacturing Co. v. United States, 458 F.2d 1033 (6th Cir. 1972), since an appeal from this case would lie in the Sixth Circuit. However, I do not necessarily agree with the conclusion reached by the majority opinion on the merits of the issue presented, and I believe it is unfortunate that we have chosen this case to express for the first time the views of this Court on that important and complex issue. It would be difficult to determine from the vote on the majority opinion how many Judges voted favorably because of the Golsen rule and how many voted favorably on the treatment of the issue involved. I prefer to reserve judgment on the merits of the issue and have it considered by this Court in a case wherein the result is not foreordained by the Golsen rule and there would be more incentive for the petitioner and the Judges of this Court to argue the merits of the issue. Fay, J., agrees with this concurring opinion.